'V •;, •;.:- j



                         2015 St? Zl J-8'"1


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 72247-6-1
                     Respondent,
                                                 DIVISION ONE
              v.



SCOTT T.VISNICH,                                 UNPUBLISHED OPINION


                     Appellant.                  FILED: September 21, 2015


       Becker, J. — This appeal involves the admissibility of evidence of a

defendant's flight from the scene of a crime. The trial court did not abuse its

discretion by admitting evidence that the appellant, Scott T. Visnich, suddenly

departed from a bank, leaving behind his driver's license and a forged check that

he had attempted to cash. The trier of fact was properly allowed to decide what

weight to give the evidence.

       Visnich tried to cash a forged check at a Shoreline bank. He presented

the check to a teller who determined that a stop payment order had been placed

on the account from which the check was drawn. The teller, who had also

obtained Visnich's driver's license, asked her supervisor for assistance. The

supervisor asked Visnich questions about the check and specifically asked how

he acquired it. The supervisor then asked Visnich "to have a seat." As Visnich

stepped back, the supervisor turned around to call the account holder.
No. 72247-6-1/2



       While the supervisor was on the telephone with the account holder,

Visnich left, leaving behind the check and his driver's license. The supervisor

saw Visnich leaving, and at about that same time, the account holder told the

supervisor that he did not sign the check. She called the police.

       Earlier the same day at a different bank, Visnich had successfully cashed

a check drawn on the same account. Visnich was charged with two counts of

forgery. He filed a pretrial motion to preclude the State from arguing that his act

of leaving the bank was evidence of flight. The trial court denied the request, and

Visnich was convicted. On appeal, Visnich claims the evidence of flight was

erroneously admitted.

       Flight is an admission by conduct. Evidence of flight is admissible if it

creates a reasonable and substantive inference that a defendant's departure

from the scene was an instinctive or impulsive reaction to a consciousness of

guilt or was a deliberate effort to evade arrest and prosecution. State v. Nichols.

5 Wash. App. 657, 660, 491 P.2d 677 (1971). When evidence of flight is

admissible, it tends to be only marginally probative as to the ultimate issue of

guilt or innocence. State v. Freeburq. 105 Wash. App. 492, 497-98, 20 P.3d 984

(2001). "Therefore, while the range of circumstances that may be shown as

evidence of flight is broad, the circumstance or inference of consciousness of

guilt must be substantial and real, not speculative, conjectural, or fanciful."

Freeburg, 105 Wash. App. at 498; accord State v. Price, 126 Wash. App. 617, 645,

109 P.3d 27, review denied. 155 Wash. 2d 1018 (2005).
No. 72247-6-1/3



         Visnich contends the evidence of flight in his case was too speculative to

prove that he was acting intentionally to avoid arrest. He also invokes ER 403,

claiming the trial court erred by admitting the State's evidence of flight because it

was unduly prejudicial. Visnich cites State v. Bruton. 66 Wash. 2d 111, 401 P.2d 340

(1965).

         In Bruton. two women suspected of shoplifting were questioned by a store

detective. They began to walk away once the detective left. In finding that those

facts were improperly admitted as evidence of flight, the court held that the

inference of an attempt to evade arrest was too speculative. Bruton. 66 Wash. 2d at

112-13. Here, by contrast, Visnich's decision to leave the check and his driver's

license behind indicates his awareness that the police were being called. The

evidence gives rise to a real and substantial inference of his consciousness of

guilt.

         The trial court did not abuse its discretion in admitting the evidence.

         Affirmed.




                                                      'fefegfl
WE CONCUR: